Citation Nr: 0533239	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  94-25 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to 
August 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a letter from VA dated in October 2005, the veteran was 
informed that if "we do not hear from you within 30 days, we 
will reschedule your BVA hearing from El Paso at the next 
available hearing date."  The Board observes that the 
veteran has not responded to the October 2005 letter.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Board video hearing at the El Paso, 
Texas, VA Regional Office.

After completion of the above, the case should be returned to 
the Board.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V.L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

